DETAILED ACTION
Applicant’s Response
Acknowledged is the applicant’s request for reconsideration filed on August 4, 2022. Claims 1-3, 5-6, 10-11, and 14-15 are amended.
The applicant contends that the cited prior art does not teach the new material codifying a plurality of tension wheels disposed in the respective “turnaround volumes” of each vertical chamber body (p. 8).
In response, the examiner acknowledges that the prior art applied to the independent claims fails to address the new material. However, upon further review, it appears that the teachings of Green – previously cited in relation to the claim 8 recitation of a cooling plate – are germane to the matter of plural tension wheels disposed in a turnaround volume. New rejections incorporating this reference have been applied below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-17, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., US 2014/0326182, in view of Kitaori et al., US 5,447,748, Oosterlaken et al., US 2015/0303079, and Green, US 2009/0114534.
Claims 1-4: Wang discloses a modular processing system, comprising: 
A transfer chamber body defining a transfer volume (Fig. 3);
A first vertical chamber body (200) defining a first processing volume and a first turnaround volume, and positioned on the common transfer chamber body [0031];
Wherein the transfer volume is in fluid communication with the first processing volume;
A second vertical chamber body (300) defining a second processing volume and a second turnaround volume, and positioned on the common transfer chamber body;
Wherein the transfer volume is in fluid communication with the second processing volume;
A reel-to-reel system operable to transport a continuous flexible substrate, including:
Winding (150) and unwinding (120) reels.
Those limitations drawn to the content of the substrate are not germane to patentability, as expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining the patentability of the apparatus (Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969)).
As shown by Figure 3, each of Wang’s processing volumes truncates the transfer chamber. Thus, the transfer chamber is not properly “common,” as the claim requires. Kitaori, though, describes an analogous, running-length system comprising plural processing chambers (3, 4) bounded by winding (13) and unwinding (34) reels, yet in this case a continuous transfer chamber (~7) fluidly couples to each of the processing volumes (Fig. 1). As Kitaori has established that continuous transfer chambers are equivalently capable of facilitating the disbursement of a reel substrate to plural processing volumes, it would have been obvious to integrate this configuration within Wang’s system, as the selection of either known alternative would have been within the scope of ordinary skill.
Wang is also silent regarding the chamber bodies’ capacity for removal. In supplementation, Oosterlaken, too, describes a vertical processing chamber body (21) disposed atop a transfer chamber (20) (Fig. 1A). The reference, though, has further designed the chamber (21) to be modular in nature ([0036]; Figs. 2). By rendering the chamber freely removable, maintenance and service operations can be executed in a more efficient and targeted manner [0004-0005]. As Wang shares this desideratum, it would have been obvious to render the vertical chamber bodies removable to enable facile access and expeditious maintenance.
Alternatively, it may be said simply that the chamber bodies can be dismantled in a manner opposite their construction.
Lastly, regarding the new material, Wang provides each chamber body with only a single tension reel (240) rather than the claimed “plurality.” In supplementation, Green discloses an analogous chamber structure: a bottom transfer chamber (~124), a central processing volume (~70), and an upper turnaround volume (~72) (Fig. 2). Critically, Green employs two reels (80) within the turnaround volume rather than one, thereby demonstrating the suitability of this arrangement for the purpose of redirecting the substrate. In view of this disclosure, it would have been obvious to configure Wang’s tension reel in plural, as it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (St. Regis Paper Co. v. Bemis Co., 193 USPQ 8).
Claim 5: Wang provides a plurality of tension rollers (230) [0026].
Claims 6-7: Wang provides first (280) and second (280’) vapor diffusers installed in the same processing volume [0026]. The diffusers are opposed to each other and are oriented parallel to the substrate’s movement direction (Fig. 2A).
Claim 8: Wang does not consider the use of a cooling plate. In supplementation, Green situates a cooling unit (70) within the inner surfaces of the substrate to “absorb thermal radiation” therefrom [0056]. As Wang also contemplates sputtering processes which may elevate the temperature of the processing volume, it would have been obvious to integrate a cooling plate inside the substrate loop generated by the turnaround roller. By disposing the unit within this region, it would be positioned between Wang’s first and second vapor diffusers, as the claim requires (Fig. 2A).
Claim 9: Wang contemplates an embodiment in which another diffuser portion (480) is positioned in between the first and second outer diffusers (Fig. 2C).
Claim 10: As shown by Figure 2, Green extends a partition plate to separate the processing volume from the turnaround volume within each processing chamber.
Claims 11-12: Green provides turnaround rollers (80), whereby these may be thermally regulated [0060].
Claim 13: Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining the patentability of the apparatus (Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969)).
Claim 14: The rejection of claims 1 and 5, above, substantially addresses these limitations.
Claims 15-16: Wang provides first (280) and second (280’) vapor diffusers to deposit material on the vertically oriented substrate [0026]. The type of material supplied by the diffusers is a matter of intended use, however – it has been held that claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959)). It is the Office’s position that Wang’s diffusers are capable of performing both “free-span pre-lithiation” and “free-span passivation” processes.
Claim 17: Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining the patentability of the apparatus (Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969)).
Claims 21-22: Wang provides a third vertical chamber body (Fig. 3). 
Claim 23: Wang’s guide rollers 230 and 250 may be taken as the “auxiliary tension reels.”
Conclusion
The following prior art is made of record as being pertinent to Applicant's disclosure, yet is not formally relied upon: Choe et al., KR 2012/046610. 
Choe provides a common transfer chamber, first and second vertical chamber bodies each comprising processing volumes in fluid communication with the transfer chamber, and a reel-to-reel system for transporting a continuous flexible substrate (Fig. 1). In addition, the reel-to-reel system includes a plurality of auxiliary tension reels permitting the substrate to span among each of the chambers. The auxiliary tension reels are disposed in the transfer volume outside of the processing volumes.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/      Primary Examiner, Art Unit 1716